953 F.2d 688
293 U.S.App.D.C. 292
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.In re Michael SINDRAM, Petitioner.
Nos. 91-8018, 92-5013.
United States Court of Appeals, District of Columbia Circuit.
Jan. 17, 1992.Rehearing Denied Feb. 11, 1992.Rehearing En Banc Denied April 9, 1992.

Before MIKVA, Chief Judge, and KAREN LECRAFT HENDERSON and RANDOLPH, Circuit Judges.

ORDER
PER CURIAM

1
Upon consideration of the petition for a writ of mandamus and related relief and the motion for leave to proceed on appeal in forma pauperis ("IFP"), it is


2
ORDERED that the motion for leave to proceed IFP be granted.   The Clerk is directed to enter the petition for a writ of mandamus on the court's general docket.   It is


3
FURTHER ORDERED that the petition for a writ of mandamus be denied.   Mandamus is an extraordinary remedy, which is not available where the relief sought is available through other means, such as direct appeal.   See Allied Chem.  Corp. v. Daiflon, Inc., 449 U.S. 33, 36 (1980) (per curiam);   Kerr v. United States District Court, 426 U.S. 394, 403 (1976).